DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a second battery having an first output voltage”.  This appears to include a typographical error where the word “an” should be replaced with “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the intervening modes between the first mode and the listed mode in each dependent claim as well as the intervening capacity allotments between the first predetermined capacity allotment and the listed capacity allotment in each of the aforementioned dependent claims.  For example, Claims 5-14 recite the limitation "a third mode", "a fourth mode", "a fifth mode", "a sixth mode", "a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0348664).
With respect to claim 1, Kim discloses a battery control system, comprising: a battery (100 in Fig. 1A/B and abstract) comprising: first, second, and third terminals (T1a, T1b, T2a, and T2b in Fig. 1A where the listing of four terminals meets the presented language of comprising three terminals, also see para 0030); a plurality of individual groups of two or more battery cells (111 and 112 in Fig. 1A and para 0036); and a plurality of switches configured to connect ones of the individual groups to and from ones of the first, second, and third terminals (Ca, Cb, and Cc in Fig. 1A and para 0039-0042); a mode module configured to set a mode to a first mode when a fault is present in a charging source of the battery (para 0048-0052 and Fig. 2); and a switch control module configured to control the plurality of switches based on a first predetermined capacity allotment when the mode is in the first mode (para 0057, 0060, and 0070-0072, also see para 0035, 0038, and 0049). 
With respect to claim 3, Kim discloses the battery control system of claim 1 wherein the charging source includes a generator configured to convert mechanical energy into electrical energy (para 0033). 
With respect to claim 4, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a second mode when a vehicle is off; and the switch control module is configured to control the plurality of switches based on a second predetermined capacity allotment when the mode is in the second mode (para 0035 and 0046-0048, note the use of a precharge relay at the time of starting after being off). 

With respect to claim 6, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a fourth mode when at least one of the individual groups is transitioned to being connected to at least one of the first, second, and third terminals; and the switch control module is configured to control the plurality of switches based on a fourth predetermined capacity allotment when the mode is in the fourth mode (para 0056-0061 and 0068-0070, also see Fig. 3A/B/E). 
With respect to claim 7, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a fifth mode when an ignition system of a vehicle is in an auxiliary state; and the switch control module is configured to control the plurality of switches based on a fifth predetermined capacity allotment when the mode is in the fifth mode (para 0035 and 0046-0048). 
With respect to claim 8, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a sixth mode during cranking of an engine of a vehicle; and the switch control module is configured to control the plurality of switches based 
With respect to claim 9, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a seventh mode when an engine of a vehicle is running after cranking; and the switch control module is configured to control the plurality of switches based on a seventh predetermined capacity allotment when the mode is in the seventh mode (para 0048-0052 and 0070-0072). 
With respect to claim 11, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a ninth mode based on at least one of a brake pedal position, an accelerator pedal position, a state of charge of the battery, and a temperature of the battery; and the switch control module is configured to control the plurality of switches based on a ninth predetermined capacity allotment when the mode is in the ninth mode (para 0009 0030, and 0033, note the use of the normal operating state/conditions as well as regenerative braking). 
With respect to claim 12, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a tenth mode when a voltage between the first terminal and a fourth terminal is outside of a predetermined voltage range; and the switch control module is configured to control the plurality of switches based on a tenth predetermined capacity allotment when the mode is in the tenth mode (para 0048-0054, where Fig. 3A-E shows examples of short circuit detections based on voltage values being different from normal voltage values). 

With respect to claim 14, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to a twelfth mode when a voltage between the third terminal and a fourth terminal is outside of a predetermined voltage range; and the switch control module is configured to control the plurality of switches based on a twelfth predetermined capacity allotment when the mode is in the twelfth mode (para 0048-0054, where Fig. 3A-E shows examples of short circuit detections based on voltage values being different from normal voltage values). 
With respect to claim 16, Kim discloses the battery control system of claim 1 wherein the switch control module is configured to control the plurality of switches such that: a first one or more of the individual groups are connected to the first terminal and provide a first operating voltage via the first terminal; a second one or more of the individual groups are connected to the second terminal and provide a second operating voltage via the second terminal; and a third one or more of the individual groups are connected to the third terminal and provide a third operating voltage via the third terminal (para 0057, 0060, and 0070-0072, also see para 0038 and 0049, where 111 can be connected to terminals T1a and T1b, 112 can 
With respect to claim 20, Kim discloses the battery control system of claim 1 wherein the battery further includes a fourth terminal (T1a, T1b, T2a, and T2b in Fig. 1A, also see para 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0348664) in view of Jiang (US 2014/0183939).
With respect to claim 2, Kim discloses the battery control system of claim 1 wherein the charging source includes: a second battery having an first output voltage; and an accessory 
However, Kim does not expressly disclose where the output voltage is greater than 60 volts.
Jiang discloses a battery control system for a vehicle which includes various available output voltages to different loads (para 0062-0066), in order to provide adequate voltages to different loads that have a range of voltage requirements for proper operation.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular output voltage in the device of Kim, as did Jiang, so that the system could provide power to different loads that require a particular voltage for operation, while also increasing the compatibility with a wider range of loads that require different voltages.
With respect to claim 15, Kim does not expressly disclose wherein each of the individual groups includes is a 12 Volt output.
Jiang discloses a battery control system for a vehicle which includes various available output voltages to different loads including 12 volts (para 0036 and 0043-0046), in order to 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular output voltage in the device of Kim, as did Jiang, so that the system could provide power to different loads that require a particular voltage for operation, while also increasing the compatibility with a wider range of loads that require different voltages.
With respect to claim 17, Kim does not expressly disclose wherein the first operating voltage is 48 Volts, the second operating voltage is 12 Volts, and the third operating voltage is 12 V.
Jiang discloses a battery control system for a vehicle which includes providing various available operating voltages to different loads including 12 volts and 48 volts (para 0036 and 0043-0046, also see para 0062-0066), in order to provide adequate voltages to different loads that have a range of voltage requirements for proper operation.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular operating voltages in the device of Kim, as did Jiang, so that the system could provide power to different loads that require a particular voltage for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0348664) in view of Koch (US 2014/0077592).
With respect to claim 10, Kim discloses the battery control system of claim 1 wherein: the mode module is configured to set the mode to an eighth mode during a stop/start event of a vehicle; and the switch control module is configured to control the plurality of switches based on an eighth predetermined capacity allotment when the mode is in the eighth mode (para 0035, 0046-0048, and 0070-0072).
However, Kim does not expressly disclose where the stop/start event is an auto stop/start event.
Koch discloses a battery control system for a vehicle which includes setting different modes during autonomous operation and based on fault detections (para 0005-0006 and 0017-0018), in order to provide power to necessary loads even during the presence of electrical faults in the system.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include autonomous events in the device of Kim, as did Koch, so that the system could provide power to necessary loads even during the presence of electrical faults in the system, while also providing automatic operation of particular events which in turn requires less user interaction during operation of the vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0348664) in view of Brennfoerder (US 2008/0118828).
With respect to claim 18, Kim discloses the battery control system of claim 1 wherein the switch control module is configured to control the plurality of switches such that: a first one or more of the individual groups are connected to the first and second terminals and provide a first operating voltage via the first and second terminals; and a second one or more of the individual groups are connected to the third and fourth terminals and provide a second operating voltage via the third and fourth terminals (para 0057, 0060, and 0070-0072, also see para 0038 and 0049, where 111 can be connected to terminals T1a and T1b, 112 can be connected to T2a and T2b, and 111 with 112 can be connected to terminals T1a and T1b as seen in Fig. 1A and 3A-E).
However, Kim does not expressly disclose wherein the second one or more of the individual groups are connected to the second and third terminals and provide the operating voltage via the second and third terminals.
Brennfoerder discloses a multiple voltage battery system which includes first, second, and third terminals where a first one or more groups of cells are connected to first and second terminals and a second one or more groups of cells are connected to second and third terminals (para 0016-0017 and abstract), in order to provide multiple operating voltages simultaneously to loads that require different voltages while sharing a common ground/negative terminal, which in turn would reduce the number of external terminals necessary for providing multiple voltage outputs.
In re Japikse, 86 USPQ 70.  It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular number of terminals and terminal layouts in the device of Kim, as did Brennfoerder, so that the system could provide power to different loads that require a particular voltage for operation but that share a common ground terminal connection, while also increasing the compatibility with a wider range of loads that require different voltages.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0348664) and Brennfoerder (US 2008/0118828) as applied to claim 18 above, further in view of Jiang (US 2014/0183939).
With respect to claim 19, Kim does not expressly disclose wherein the first operating voltage is 48 Volts and the second operating voltage is 12 Volts.
Jiang discloses a battery control system for a vehicle which includes providing various available operating voltages to different loads including 12 volts and 48 volts (para 0036 and 0043-0046, also see para 0062-0066), in order to provide adequate voltages to different loads that have a range of voltage requirements for proper operation.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include particular operating voltages in the device of Kim, as did Jiang, so that the system could provide power to different loads that require a particular voltage for operation, while also increasing the compatibility with a wider range of loads that require different voltages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859